Title: To James Madison from Joseph J. Nicholson and Others, 9 February 1816
From: Nicholson, Joseph J.
To: Madison, James


                    
                        U.S. Navy-Yard, Philadelphia.9th: of Feb. 1816.
                        Your Excellency,
                    
                    We, whose names are here annexed, most respectfully beg leave to solicit your attention to the case and situation of Capt. Henry H. Ford, late of the U.S. Mar⟨ine C⟩orps.
                    For several months we all—and some of us for several years—have been well acquainted with this gentleman; and have uniformly observed in him

a manly, just and honourable character. His present condition, resulting from his dismission from his Corps, is to us a source of much regret. But as his talents and qualities amply capacitate him for the profession of Arms, which he has hitherto so long adopted, we yet entertain a hope that Your Excellency may be pleased to reinstate him in the rank, from which he is now excluded. We have the honour to be, with the highest respect, Your Excellency’s Most obedient, humble Servants
                    
                        J. J. Nicholson,Lieut. Comdt. U.S. Navy[and three others]
                    
                